Title: Joseph-Nicolas Saint-Pierre Dutailli (Dutaillis) to the American Commissioners, 20 February 1779
From: Saint-Pierre Dutailli, Joseph-Nicolas
To: American Commissioners,Franklin, Benjamin


Messieurs,
le 20 fevrier 1779.
Ayant lhonneur dêtre attaché au service des Amériquains & plus encore par la conformité de mes sentimens avec vos Généraux du Department du Sud, je me hâte de vos [vous] faire part d’un désastre bien douloureux. La copie de la Lettre ce jointe & du Memoire que jai l’honneur decrire & d’adresser au Ministre, ayant le Département de la Marine, par le même courier, vont vous instruire de tout le fond de ma terrible affaire. Jai a esperer de votre sensibilité une défense a ajouter aux sentimens d’Estime & de respect que votre Patrie m’inspire.
Pardonnez moi, Messieurs, si ma copie se trouve incorecte. Le peu de tems que jai eu a disposer par l’envoi de plusieurs Memoires, ma forcé de recourir a faire copier par des mains un peu novices. Jespere qu’aupres de vous, ce ne sera pas un obstacle a meriter de plaider ma cause, surtout ne reclamant que l’Equité, & la justice.

Je suis avec respect, Messieurs, Votre tres humble & tres obeïssant serviteur
DE Saint Pierre Dutailli Capne. ingenieur des Etats unis de lamerique
Prisonnier dEtat sur la fregate la Concorde
